DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  			Examiner’s Remarks
Claims  1-7, 8-11 and 14 are pending for examination.  
Claims 12-13 and 15-16 are canceled.
Claims 8, 10 and 14 are withdrawn from examination based on the restriction election of July 29, 2022, with traverse. 
  	This application contains 8, 10 and 14  are drawn to an invention nonelected with traverse in the reply filed on July 29, 2022.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

  	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
	
  	Applicant's elected with traverse of  Group 1 (1-7, 9 and 11)  

  	Applicant’s comment that the inventions are inter-related and would  require the same field of search is not found persuasive because Examiner asserts that Group 1, supra, is drawn to managing an attachment of communication device for benefit of network connectivity,  and Group 11 is drawn accessing by a communication device and messaging contact information, as noted in the office action June 8, 2022, are distinct.  Although Group 1 and 11 are classified in H04W, the subclasses are different (i.e. Group 1, subclass 76 and G11, subclass 48).

 	Examiner asserts that Group 1,  and  Group 11  are distinct from one another because each Group is a separate classification, as noted above,  has a different field of search (i.e. it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims.)( MPEP 808.02 [R-5], section A-C).  

Ergo, there would be a serious burden on the Examiner if Groups 1 and  Group 11  were examined together, since the field of search would be in different, and in different, separate classes.  

The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “for controlling”  in claims 1, 9 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-7, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Shaw et al. (US Publication 2018/0332442 A1 and Shaw hereinafter).

Regarding Claim 1, Shaw teaches a method for managing an attachment of a communication device to an operator network, in order to benefit from a network connectivity provided by a third party via the operator network, said method comprising: receiving, from the communication device  (i.e. communication devices)   Para [0016] and Para [0023], a request for attachment   (i.e. a response to the request)   [Abstract]  and (i.e. particular request)  [Para 0033] to the operator network   (i.e. operator’s network)  Para [0044]-[0045] and an identifier of the third party   (i.e. third party)  Para [0018];  of obtaining  (i.e. obtain data)  Para [0030], using the identifier of the third party, contact information of a software control gateway instantiated   (i.e. servicing gateway)  Para [0048] )  Para [0062] for controlling access   (i.e. control operations)  Para [0024] to a network slice (i.e. network slicing)  Para [0040] allocated by the operator to the third party (i.e. third party)  Para [0018], the contact information comprising a reachability address of the software (i.e. software) Para [0062] and (i.e. software functions)  Para [0088]  control gateway  (i.e. existing control plane and/or existing data plane packet exchange.)  Para [0063] or an identifier of the network slice   (i..e. network slicing)  Para [0040] allocated to the third party  (i.e. third party)  Para [0018] and access  (i.e. accessing)  Para [0013] and (i.e. range of access)  Para [0028]  to which is controlled   (i.e. controller)  Para [0029] by the software   (i.e. software) Para [0062] and (i.e. software functions)  Para [0088] control gateway  (i.e. servicing gateway)  Para [0048]; and sending (i.e. sending and receiving) Para [0046] a message to the device   (i.e. UE can receive a message)  Para [0059] containing the contact information   (i.e. contact information)  Para [0103]  and inviting  (i.e. invite)  Para [0094]  the communication device (i.e. communication devices)   Para [0016] and Para [0023] to attach  (i.e.  initial attach) Para [0048] to the software control gateway i.e. software) Para [0062] and (i.e. software functions) Para [0088] using the contact information (i.e.  contact information) Para [0103].   	Regarding Claim 2, Shaw teaches wherein the method is implemented without prior authentication of the communication device with the operator network (i.e. operator’s network) Para [0044]-[0045].   	Regarding Claim 3, Shaw teaches wherein the identifier of the third party (i.e. SDN network can allow communication network)  Para [0020]  and (i.e. cloud server)  Para [0022]  and (i.e. server requests are processed, the manager SDN controller 130 can evaluate the service request requirements, i.e., the service features)  Para [0033] is provided  (i.e. third party)  Para [0018]  in the request for attachment to the operator network (i.e. operator’s network)  Para [0044]-[0045].   	Regarding Claim 4, Shaw teaches wherein the software control gateway is instantiated dynamically,  (i.e. mobile service and/or mobile application to set up sessions and/or logical network slices for user plane forwarding of user data during a dynamic slice switch and handover between 3GPP and non-3GPP wireless networks )  Para [0012] after receiving the attachment request from the communication device attachment   (i.e. a response to the request)   [Abstract]  and (i.e. particular request)  [Para 0033],to execute a computer code implementing a function defined by the third party  (i.e. third party)  Para [0018]  for controlling access to the network slice (i.e. network slicing)  Para [0040] allocated by the operator to the third party  (i.e. application layer servers owned by third-party )  Para [0018], this computer code being obtained by interrogating a library of software network functions by means of the identifier of the third party (i.e. a centralized or distributed database or associated caches and servers to store)  Para [0124].   	Regarding Claim 5, Shaw teaches comprising: a preliminary act of instantiating the software control gateway to execute a computer code implementing a function defined by the third party for controlling access to the network slice allocated by the operator to the third party   (i.e. a centralized or distributed database or associated caches and servers to store)  Para [0124]; and memorizing, in a database, an identifier of the third party in association with a reachability address of the instantiated software control gateway    (i.e. access to mobile porovider network services and third party)  Para [0058]  or with an identifier of the network slice allocated by the operator to the third party. 
  	Regarding Claim 6, Shaw teaches wherein the method is implemented by a software network entity hosted in a datacenter called proximity datacenter located in an access network used by the communication device to access the operator network (i.e. a centralized or distributed database or associated caches and servers to store) Para [0124] , the proximity datacenter also hosting the software control gateway  Para [0124].

Regarding Claim 7, Shaw teaches wherein the proximity datacenter is located in an access point of the access network (i.e. a centralized or distributed database or associated caches and servers to store) Para [0124] , the proximity datacenter also hosting the software control gateway  Para [0124].

Regarding Claims 9 and 11, Shaw teaches processor (i.e. processors)  Para [0016] and [0088]  and non-transitory computer readable medium  (i.e. non-transitory medium)  Para [0124] comprising:  receiving, from the communication device  (i.e. communication devices)   Para [0016] and Para [0023], a request for attachment   (i.e. a response to the request)   [Abstract]  and (i.e. particular request)  [Para 0033] to the operator network   (i.e. operator’s network)  Para [0044]-[0045] and an identifier of the third party   (i.e. third party)  Para [0018];  of obtaining  (i.e. obtain data)  Para [0030], using the identifier of the third party, contact information of a software control gateway instantiated   (i.e. servicing gateway)  Para [0048] )  Para [0062] for controlling access   (i.e. control operations)  Para [0024] to a network slice (i.e. network slicing)  Para [0040] allocated by the operator to the third party (i.e. third party)  Para [0018],  the contact information comprising a reachability address of the software (i.e. software) Para [0062] and (i.e. software functions)  Para [0088]  control gateway  (i.e. existing control plane and/or existing data plane packet exchange.)  Para [0063] or an identifier of the network slice   (i..e. network slicing)  Para [0040] allocated to the third party  (i.e. third party)  Para [0018] and access  (i.e. accessing)  Para [0013] and (i.e. range of access)  Para [0028]  to which is controlled   (i.e. controller)  Para [0029] by the software   (i.e. software) Para [0062] and (i.e. software functions)  Para [0088] control gateway  (i.e. servicing gateway)  Para [0048]; and sending (i.e. sending and receiving)  Para [0046] a message to the device   (i.e. UE can receive a message)  Para [0059] containing the contact information   (i.e. contact information)  Para [0103]  and inviting  (i.e. invite)  Para [0094]  the communication device (i.e. communication devices)   Para [0016] and Para [0023]to attach  (i.e.  initial attach)  Para [0048]  to the software control gateway i.e. software) Para [0062] and (i.e. software functions)  Para [0088]    using the contact information   (i.e.  contact information)   Para [0103]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  Shaw et al. (US Publication 2018/0332442 A1), “Dynamic network slice-switching and handover system and method” (November 15, 2018).  

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571- 272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov